Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 1 of 14 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

 RIVERSTONE INSURANCE (UK) LIMITED, ON                      CIVIL ACTION NO.: 2:20-CV-3
 ITS OWN BEHALF AND AS SUCCESSOR-IN-
 INTEREST TO SPHERE DRAKE INSURANCE
 LIMITED (F/K/A INTER ALIA SPHERE DRAKE                     SECTION:
 INSURANCE PLC)

                               Plaintiff                    JUDGE: JAMES D. CAIN, JR.

 VERSUS
                                                            MAGISTRATE: KATHLEEN KAY
 PIONEER NATURAL RESOURCES, INC., AS
 SUCCESSOR-IN-INTEREST TO MESA
 OPERATING COMPANY AND MESA
 OPERATING LIMITED PARTNERSHIP

                               Defendant

                    COMPLAINT FOR DECLARATORY JUDGMENT

       NOW INTO COURT, through undersigned counsel, comes plaintiff, RiverStone

Insurance (UK) Limited, on its own behalf and as successor-in-interest to Sphere Drake

Insurance Limited (f/k/a inter alia Sphere Drake Insurance PLC) (hereafter, “RiverStone”),

which brings this action for declaratory judgment against defendant, Pioneer Natural Resources,

Inc., as successor-in-interest to Mesa Operating Company and Mesa Operating Limited

Partnership (hereafter “Pioneer”); and upon information and belief avers as follows:

                                               1.

       This Complaint for Declaratory Judgment is brought in accordance with 28 U.S.C. §§

2201 and 2202. An actual case or controversy exists between RiverStone and Pioneer.




                                                1
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 2 of 14 PageID #: 2



                                           PARTIES

                                                2.

       Plaintiff, RiverStone, is a foreign insurance company with its principal place of business

in the United Kingdom.

                                                3.

       Upon information and belief, defendant, Pioneer, is a corporation organized and existing

under the laws of the State of Delaware and has its principal place of business in the State of

Texas with its registered agent for service of process being CT Corporation System, 3867 Plaza

Tower Drive, Baton Rouge, Louisiana 70816. Upon information and belief, Pioneer Natural

Resources, Inc. is the successor to Mesa Operating Company and Mesa Operating Limited

Partnership.

                                JURISDICTION AND VENUE

                                                4.

       This Honorable Court has jurisdiction over the subject matter of this action in accordance

with 28 U.S.C. § 1332, as there is complete diversity of citizenship between the parties and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                                5.

       In accordance with 28 U.S.C. § 1332(c)(1), plaintiff, RiverStone, is a citizen of the

United Kingdom where it is incorporated and maintains its principal place of business. Upon

information and belief, defendant, Pioneer, is a citizen of the State of Delaware, where it is

incorporated, and a citizen of the State of Texas, where it maintains its principal place of

business, for the purpose of determining diversity of citizenship. Complete diversity exists,

therefore, between plaintiff, RiverStone, and defendant, Pioneer.




                                                2
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 3 of 14 PageID #: 3



                                                 6.

       The amount in controversy for a declaratory judgment is the value of the object of the

litigation. St Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250 (5th Cir. 1998). The

object of the litigation is the demand for defense and indemnity coverage made by Pioneer under

a policy of insurance issued by Sphere Drake Insurance PLC, RiverStone’s predecessor. See

Comprehensive Addiction Programs v. Mendoza, 50 F. Supp. 2d 581 (E.D. La. 1999) (in a case

for specific performance on a contract, court looked to value of the property involved to

determine jurisdictional amount) (citation omitted). Information provided by Pioneer indicates

that indemnification is being sought for damages in excess of the $1,000,000 policy limit.

Accordingly, the demand for indemnity coverage made by Pioneer under the Sphere Drake

policy, as well as its demand for defense fees and costs under the Policy, exceed the

jurisdictional threshold of $75,000.00, exclusive of interest and costs.

                                                 7.

       Venue is proper in this judicial district under 28 U.S.C. § 1391(b). The damages for

which Pioneer is seeking indemnity coverage arise from alleged contamination to property

located in Jefferson Davis Parish, Louisiana. Thus, this civil action is being brought in the

judicial district in which the property giving rise to the claimed damages is situated, in

accordance with 28 U.S.C. § 1391(b)(2).

                                  FACTUAL BACKGROUND

                                                 8.

       A comprehensive general liability policy bearing Certificate Number JHB20240 was

issued to Mesa, Inc., and includes Mesa Operating Limited Partnership as a Named Insured, by




                                                 3
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 4 of 14 PageID #: 4



Sphere Drake Insurance PLC for the period August 1, 1992 to August 1, 1993; however, through

merger, RiverStone has become financially responsible for this insurance policy.

                                                  9.

       Litel Explorations, LLC, a Louisiana limited liability company, filed what is commonly

referred to as a “legacy lawsuit” against Pioneer and others for damages to its property located in

Jefferson Davis Parish, Louisiana, arising from oil and gas operations performed by or on behalf

of Mesa Operating Limited Partnership and others, which lawsuit is entitled Litel Explorations,

LLC v. Aegis Development Company, L.L.C., et al., bearing docket number C823-17 in the 31st

Judicial District Court for the Parish of Jefferson Davis, State of Louisiana. (“Litel Suit”).

                                                 10.

       The Litel Suit alleges, inter alia, that Pioneer is liable in damages to plaintiff for damage

to its property caused by the negligent drilling and/or operation of the GA Lyon #1 and GA Lyon

#1-D Wells pursuant to a lease agreement entered into on June 21, 1990. Upon information and

belief, Mesa Operating Limited Partnership was the operator of record of the GA Lyon #1 Well

from August 16, 1992 to May 19, 1994 and the operator of record of the GA Lyon #1-D Well

from October 14, 1992 to May 19, 1994.

                                                 11.

       The Litel Suit alleges that the defendants, including Pioneer (which was added as a

defendant in the Second Supplemental and Amending Petition for Damages), have at various

times conducted oil and gas operations on the plaintiff’s property, and that these activities have

caused and continue to cause the land surface and the ground beneath the surface to be

contaminated, polluted and impregnated with oils, grease, naturally occurring radioactive

materials (NORM), and other hazardous and dangerous chemicals, equipment, pipes, tanks, and




                                                  4
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 5 of 14 PageID #: 5



related appurtenances used and/or generated during the oil and gas exploration and production

activities.

                                                 12.

        The Litel Suit further alleges that defendants, including Pioneer, used injection wells to

collect their deposits of oil, sludge, saltwater and various and sundry other contaminants and

pollutants, and that this has caused the associated useable ground water and/or aquifer to be

threatened, impacted, contaminated, polluted and/or become environmentally unsafe.

                                                 13.

        The Litel Suit also alleges that it has suffered damages resulting from improper disposal

of oilfield wastes in unlined or inadequately lined earthen pits which were constructed by

defendants, including Pioneer, on or near plaintiff’s land. It further alleges that the oilfield

wastes deposited in the pits include but are not limited to such substances as Naturally Occurring

Radioactive Material (“NORM”), produced water, drilling fluids, chlorides, hydrocarbons and

heavy metals, which inevitably results in seepage which contaminates both surface and sub-

surface soil and waters and which was known to defendants.

                                                 14.

        The Litel Suit seeks damages for the contamination of plaintiff’s land, including testing

costs; remediation costs and restoration costs; punitive or exemplary damages; loss of use and

lost profits/income; subsidence damages; damages for the unauthorized disposal and injection of

off-site saltwater or brines; damages for unauthorized use of its land without compensation to

store oilfield waste; and attorneys’ fees and costs.




                                                  5
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 6 of 14 PageID #: 6



                                                 15.

          Although not specifically addressed in the Litel Petition for Damages, First Supplemental

and Amending Petition for Damages, and Second Supplemental and Amending Petition for

Damages, the Litel plaintiff has filed a motion to set trial on mandatory injunction, seeking to

have the past operators of the GA Lyon #1 Well, including Pioneer, ordered to plug and abandon

the well.

                                                 16.

          The Litel plaintiff alleges that on or about November 2, 2018, it was discovered that the

GA Lyon #1 Well was experiencing a high-pressure blowout with an uncontrolled flow of gas

and liquids outside the well, which allegedly poses a risk to the health and safety of the general

public.     This blowout condition allegedly has continued through the present (hereafter,

“Blowout”).

                                                 17.

          The Louisiana Department of Natural Resources allegedly has taken certain steps to

contain the Blowout but has been unsuccessful to date and has allegedly depleted the Orphan

Well Fund and has no further resources to address the Blowout.

                                                 18.

          The Louisiana Department of Natural Resources allegedly is looking to past operators of

the GA Lyon #1 Well, including Pioneer, to address the Blowout and to plug and abandon the

well, as well as for reimbursement of amounts already expended in responding to the Blowout.




                                                  6
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 7 of 14 PageID #: 7



                                                19.

       A hearing on the Litel plaintiff’s claim for mandatory injunction and on the Louisiana

Department of Natural Resources’ claims that the well be plugged and abandoned and for

reimbursement is set for January 22, 2020.

                                                20.

       Pioneer has tendered a claim to RiverStone for defense and indemnity for the claims

asserted against Pioneer in the Litel Suit and for the Blowout of the GA Lyon #1 Well under the

Sphere Drake policy issued to Mesa.

                                 THE INSURANCE POLICY

                                                21.

       The Sphere Drake Policy at issue in this civil action, and under which declaratory

judgment is sought, is identified as Certificate Number JHB20240 issued to Mesa, Inc. (and

including Mesa Operating Limited Partnership as a Named Insured) for the period August 1,

1992 to August 1, 1993.

                                                22.

       The terms, conditions, limitations and exclusions contained in the Policy, including any

endorsements thereto, are specifically incorporated herein by reference for all purposes as if

copied herein in extenso.

I.     DECLARATION THAT RIVERSTONE OWES ONLY ITS SHARE OF DEFENSE
       FEES AND COSTS ALLOCATED BY TIME ON THE RISK

                                                23.

       RiverStone has agreed to participate in the defense of Pioneer in the Litel Suit pursuant to

a full and complete reservation of rights under the Policy and at law.




                                                 7
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 8 of 14 PageID #: 8



                                                    24.

        The Litel Suit encompasses Mesa’s leasehold interest in and operations of the GA Lyon

#1 Well and the GA Lyon #1-D Well from June 21, 1990 to May 19, 1994.

                                                    25.

        The Litel plaintiff also seeks to have Pioneer respond to the Blowout that allegedly was

discovered on or about November 2, 2018, despite Pioneer not operating on the property since

1994.

                                                    26.

        Under applicable law, RiverStone owes only its proportionate share of defense fees and

costs allocated by time on the risk.

                                                    27.

        RiverStone is entitled to a declaration that it owes only its proportionate share of defense

fees and costs according to its time on the risk.

II.     DECLARATION OF NO COVERAGE FOR DAMAGES ARISING FROM THE
        “BLOWOUT”
                                                    28.

        The Policy contains the following Insuring Agreement:

               I.      Coverage A - Bodily Injury Liability
                       Coverage B – Property Damage Liability

        The company will pay on behalf of the insured all sums which the insured shall
        become legally obligated to pay as damages because of

                       A.      bodily injury or
                       B.      property damage

        to which this insurance applies, caused by an occurrence, and the company shall
        have the right and duty to defend any suit against the insured seeking damages on
        account of such bodily injury or property damage, even if any of the allegations
        of the suit are groundless, false or fraudulent, and may make such investigation
        and settlement of any claim or suit as it deems expedient, but the company shall


                                                    8
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 9 of 14 PageID #: 9



       not be obligated to pay any claim or judgment or to defend any suit after the
       applicable limit of the company’s liability has been exhausted by payment of
       judgments or settlements.


                                              29.

       “Property Damage” is defined in the Policy as follows:

       “property damage” means (1) physical injury to or destruction of tangible
       property which occurs during the policy period, including the loss of use thereof
       at anytime resulting therefrom, or (2) loss of use of tangible property which has
       not been physically injured or destroyed provided such loss of use is caused by an
       occurrence during the policy period;
                                              30.

       The Blowout was discovered on or about November 2, 2018, so any damages arising

from the Blowout would have occurred at that time or thereafter. Because the alleged damages

arising from the Blowout occurred on or after November 2, 2018—over 25 years after the

expiration of the Sphere Drake Policy—the Policy does not provide coverage for those damages.

                                              31.

       RiverStone is entitled to a declaration that the Policy does not provide coverage for the

claims arising from the Blowout asserted against Pioneer in the Litel Suit and that it does not

owe Pioneer indemnity for those claims.




                                               9
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 10 of 14 PageID #: 10



III.   ANY INDEMNITY COVERAGE IS LIMITED TO THAT FOR “PROPERTY
       DAMAGE” THAT FALLS WITHIN THE SALINE SUBSTANCES
       CONTAMINATION HAZARD CLAUSE

                                               32.

       The Policy contains the following Pollution Exclusion:

              This insurance does not apply:
                                        *      *       *

              (f)    to bodily injury or property damage arising out of the
                     discharge, dispersal, release or escape of smoke, vapors,
                     soot, fumes, acids, alkalis, toxic chemicals, liquids or gases,
                     waste materials or other irritants, contaminants or
                     pollutants into or upon land, the atmosphere or any water
                     course or body of water; but this exclusion does not apply
                     if such discharge, dispersal, release or escape is sudden and
                     accidental.

                                               33.

       The Policy contains the following Seepage And Pollution Endorsement:

                      SEEPAGE AND POLLUTION ENDORSEMENT

       Notwithstanding Exclusion (f) of L6395a, it is understood and agreed that this
       Certificate will only indemnify the Assured for:

          1) personal injury or bodily injury or loss of, damage to or loss of use of
             property directly or indirectly caused by seepage and/or pollution and/or
             contamination of air and/or land and/or water.

          2) the cost of evaluating and/or monitoring and/or removing and/or nullifying
             and/or cleaning-up seeping and/or polluting and/or contaminating
             substances.

       provided that all of the following conditions have been shown by the Assured to
       have been met:

          A) The occurrence was sudden and was unexpected and unintended;

          B) The occurrence first commenced at a specific time and date during the
             period of this certificate;




                                               10
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 11 of 14 PageID #: 11



         C) The occurrence became known to the Assured within 30 days of its
            commencement;

         D) The occurrence was reported in writing to Underwriters within 60 days
            after having become known to the Assured;

         E) The occurrence did not result from the Assured’s intentional and willful
            violation of any government statute, rule or regulation;

      EXCLUSIONS

      Nothing contained in this endorsement shall operate to provide any coverage
      hereon with respect to:

         1) the handling, processing, treatment, storage, disposal or dumping of any
            waste materials or substances or the transportation of any waste materials
            or substances;

         2) loss of, damage to or loss of use of property directly or indirectly resulting
            from subsidence caused by subsurface operations of the Assured;

         3) liability for loss of or damage to any hole or well or in-hole equipment as
            excluded by Paragraphs 4 and 5 of the Supplemental Exclusion Clauses;

         4) the cost of removing and/or nullifying and/or cleaning up seeping and/or
            polluting and/or contaminating substances on property owned and/or
            leased and/or rented by the Assured and/or under the control of the
            Assured;

         5) liability for damage to oil, gas or other mineral substances which have not
            been reduced to physical possession above the surface of the earth or
            water bottom.

      Notwithstanding the above, it is understood and agreed that:

         a) the coverage provided under the Saline Substances Contamination Hazard
            Clause and the Underground Resources and Equipment Hazard Property
            Damage Clause will remain in effect.

         b) salt water injection or disposal wells are not considered a dump site or a
            location used in whole or in part of the handling, processing, treatment,
            storage, disposal or dumping of any waste materials or substances or the
            transportation of any waste materials or substances.

         c) Specific oil and gas well lease holdings are not considered property owned
            and/or leased and/or rented and/or under the control of the Assured.



                                              11
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 12 of 14 PageID #: 12



      All other terms and conditions remain unchanged.
                                                 34.

      The Policy contains the following Saline Substances Contamination Hazard Clause:

              SALINE SUBSTANCES CONTAMINATION HAZARD CLAUSE

      This endorsement modifies such insurance as is afforded by the provisions of the
      Certificate relating to the following:

                           Comprehensive General Liability Coverage

                                           SCHEDULE

      Description of Operations:

      1.   Oil or gas lease operators
      2.   Gas lease work
      3.   Gasoline recovery from casing head or natural gas
      4.   Oil lease work
      5.   Oil or gas well shooting
      6.   Oil or gas well cleaning or swabbing by contractors
      7.   Oil or gas well drilling or redrilling installation or recovery of casing

      It is agreed that:

      1. This insurance applies to “property damage” included within the “saline
         substances contamination hazard” in connection with operations that are
         described in the Schedule of this endorsement and which are performed by or
         on behalf of the Named Insured.

      2. As used herein, “saline substances contamination hazard” includes property
         damage to any of the following wherever located:

           (a) oil, gas, water or other mineral substance, if the property damage is caused
               directly or indirectly by a saline substance; or

           (b) any other property, if the property damage results from property damage
               described in subdivision (a) above.

      Nothing herein contained shall be held to vary, waive, alter, or extend any of the
      terms, conditions, agreements or declarations of the Certificate, other than as
      herein stated.




                                                 12
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 13 of 14 PageID #: 13



                                                 35.

       The Litel plaintiff alleges that its property is contaminated by various pollutants and/or

contaminants, including oils, grease, naturally occurring radioactive materials (NORM),

produced water, drilling fluids, chlorides, hydrocarbons, heavy metals and other hazardous and

dangerous chemicals used and/or generated during the oil and gas exploration and production

activities of the Litel defendants, including Pioneer.

                                                 36.

       Pioneer cannot meet the conditions that are required to occur for coverage under the

Seepage and Pollution Endorsement.

                                                 37.

       The Litel plaintiff’s damages are excluded from coverage by the Pollution Exclusion

and/or Seepage And Pollution Endorsement, unless the damages fall within the Saline

Substances Contamination Hazard Clause.

                                                 38.

       RiverStone is entitled to a declaration that any indemnity coverage afforded by the Policy

for the damages claimed by the Litel plaintiff is limited to that provided by the Saline Substances

Contamination Hazard Clause, if any.

       WHEREFORE, plaintiff, RiverStone Insurance (UK) Limited, on its own behalf and as

successor-in-interest to Sphere Drake Insurance Limited (f/k/a inter alia Sphere Drake Insurance

PLC), hereby prays that this Honorable Court grant the following relief:

        1.      A declaration from this Honorable Court that RiverStone is responsible only for
                its share of defense fees and costs allocated by time on the risk;

       2.      A declaration from this Honorable Court that RiverStone does not owe indemnity
               under the Policy for damages arising from the Blowout because the claimed
               property damage did not occur during the policy period;



                                                 13
Case 2:20-cv-00003-JDC-KK Document 1 Filed 01/02/20 Page 14 of 14 PageID #: 14




      3.    A declaration from this Honorable Court that any indemnity coverage afforded by
            the Policy is limited to that provided by the Saline Substances Contamination
            Hazard Clause, if any;

      4.    All costs of this lawsuit; and

      5.    All further necessary or proper relief to which RiverStone may be justly entitled
            to receive.

                                             Respectfully submitted,

                                             LARZELERE PICOU WELLS
                                                    SIMPSON LONERO, LLC
                                             Suite 500 - Two Lakeway Center
                                             3850 N. Causeway Boulevard
                                             Metairie, LA 70002
                                             Telephone: (504) 834-6500
                                             Fax: (504) 834-6565

                                   BY:       /s/ Angie Arceneaux Akers
                                             JAY M. LONERO(No. 20642)
                                                    jlonero@lpwsl.com
                                             ANGIE ARCENEAUX AKERS (No. 26786)
                                                    aakers@lpwsl.com

                                             COUNSEL FOR PLAINTIFF, RIVERSTONE
                                             INSURANCE (UK) LIMITED, ON ITS OWN
                                             BEHALF   AND     AS   SUCCESSOR-IN-
                                             INTEREST    TO     SPHERE    DRAKE
                                             INSURANCE LIMITED (F/K/A INTER ALIA
                                             SPHERE DRAKE INSURANCE PLC)




                                               14
